Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 25, 2018

                                    No. 04-18-00452-CV

     MGR, INC. and Miracle Body and Paint, Incorporated d/b/a/ Miracle Body and Paint,
                                     Appellants

                                              v.

                             GEICO CASUALTY COMPANY,
                                      Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-18092
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                       ORDER
      On July 19, 2018, we ordered appellant to provide written proof that the clerk’s fee has
been paid. On July 23, 2018, appellant responded, showing payment was made on July 20,
2018. Accordingly, the clerk’s record is due on or before August 19, 2018.



                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court